                                                                        Case 2:19-cv-00360-MMD-NJK Document 47 Filed 09/23/19 Page 1 of 2



                                                                    1   KURT BONDS, ESQ.
                                                                        Nevada Bar No. 6228
                                                                    2
                                                                        TREVOR WAITE, ESQ.
                                                                    3   Nevada Bar No. 13779
                                                                        ALVERSON TAYLOR & SANDERS
                                                                    4   6605 Grand Montecito Pkwy
                                                                        Suite 200
                                                                    5   Las Vegas, NV 89149
                                                                    6   Telephone: (702) 384-7000
                                                                        Facsimile: (702) 385-7000
                                                                    7   efile@alversontaylor.com
                                                                        kbonds@alversontaylor.com
                                                                    8   twaite@alversontaylor.com
                                                                    9
                                                                        Counsel for Trans Union LLC

                                                                   10                         IN THE UNITED STATES DISTRICT COURT

                                                                   11                               FOR THE DISTRICT OF NEVADA

                                                                   12                                                 -*-
ALVERSON TAYLOR & SANDERS




                                                                   13 WILLIE HENRY                                         Case No. 2:19-cv-00360-MMD-NJK
                            6605 GRAND MONTECITO PARKWAY


                               (702) 384-7000 FAX (702) 385-7000
                                 LAS VEGAS, NEVADA 89149




                                                                   14          Plaintiff,
                                                                   15
                                           LAWYERS

                                           SUITE 200




                                                                        v.
                                                                   16
                                                                      DOVENMUEHLE MORTGAGE; EXPERIAN
                                                                   17 INFORMATION SOLUTIONS, INC;

                                                                   18 EQUIFAX INFORMATION SERVICES LLC;
                                                                      IBEW PLUS CREDIT UNION; AND TRANS
                                                                   19 UNION LLC,

                                                                   20           Defendants.
                                                                   21

                                                                   22                  MOTION FOR REMOVAL FROM CM/ECF SERVICE LIST

                                                                   23          Kurt R. Bonds, Esq., and Trevor R. Waite, Esq., of the law firm Alverson Taylor & Sanders
                                                                   24
                                                                        (the “firm”), as counsel for Trans Union LLC, (the “Party”), hereby submits Motion for Order
                                                                   25
                                                                        Granting Request for Removal from CM/ECF Service List as to Kurt R. Bonds, Esq., and Trevor R.
                                                                   26
                                                                        Waite, Esq., (the “Motion”). This Motion is made and supported by the following Memorandum of
                                                                   27

                                                                   28   Points and Authorities.

                                                                                                                       1                            KB/26112
                                                                        Case 2:19-cv-00360-MMD-NJK Document 47 Filed 09/23/19 Page 2 of 2



                                                                    1                       MEMORANDUM OF POINTS AND AUTHORITIES
                                                                    2          The parties are no longer involved in this matter so that ECF notice to Kurt R. Bonds, Esq.,
                                                                    3
                                                                        and Trevor R. Waite, Esq., are no longer required; therefore, the Firm hereby submits this Motion for
                                                                    4
                                                                        Order Granting Request for Removal from CM/ECF Service List as to Kurt R. Bonds, Esq., and
                                                                    5

                                                                    6   Trevor R. Waite, Esq.

                                                                    7          Dated this 23rd day of September, 2019

                                                                    8                                                 ALVERSON TAYLOR & SANDERS
                                                                    9
                                                                                                                      //S// Trevor R. Waite___________________
                                                                   10                                                 KURT BONDS.ESQ.
                                                                                                                      Nevada Bar No. 6228
                                                                   11                                                 TREVOR WAITE, ESQ.
                                                                                                                      Nevada Bar No. 13779
                                                                   12
ALVERSON TAYLOR & SANDERS




                                                                                                                      6605 Grand Montecito Pkwy
                                                                   13                                                 Suite 200
                            6605 GRAND MONTECITO PARKWAY




                                                                                                                      Las Vegas, NV 89149
                               (702) 384-7000 FAX (702) 385-7000
                                 LAS VEGAS, NEVADA 89149




                                                                   14                                                 Telephone: (702) 384-7000
                                                                                                                      Facsimile: (702) 385-7000
                                                                   15
                                           LAWYERS

                                           SUITE 200




                                                                                                                      efile@alversontaylor.com
                                                                   16                                                 kbonds@alversontaylor.com
                                                                                                                      twaite@alversontaylor.com
                                                                   17                                                 Counsel for Trans Union LLC
                                                                   18

                                                                   19                                         COURT APPROVAL

                                                                   20          IT IS SO ORDERED.

                                                                   21                 September 24, 2019
                                                                               Date: _________________
                                                                   22
                                                                                                                      ____________________________________
                                                                   23                                                 UNITED STATES MAGISTRATE JUDGE

                                                                   24

                                                                   25

                                                                   26

                                                                   27

                                                                   28
                                                                                                                         2                              KB/26112
